

115 HR 568 IH: FAIR Act
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 568IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Ms. Sánchez (for herself, Ms. Jayapal, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Ethics in Government Act of 1978 to require certain Federal officials to make
			 requisite financial disclosures within 30 days of assuming office, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Financial Accountability in Reporting Act or the FAIR Act. 2.Financial disclosures within 30 days of assuming office (a)In generalSection 101(a) of the Ethics in Government Act of 1978 (5 U.S.C. App. 101) is amended—
 (1)by striking or as a candidate for the position; and (2)by adding after the period at the end the following: An individual who assumes any such position and who filed a report as a candidate for such position under subsection (c) shall file a report containing the information described in section 102(b) by May 15 of the year in which the individual assumed the position or within 30 days of assuming the position, whichever is later..
 (b)ApplicationThe amendments made by subsection (a) shall apply to any individual assuming the position of an officer or employee described in subsection (f) of section 101 of the Ethics in Government Act of 1978 (5 U.S.C. App. 101(f)) on or after the date of enactment of this section.
			